It being doubtful that the papers upon which the orders of sequestration and publication were granted are sufficient and the defendant having been personally served and having appeared generally, the order appealed from is reversed, without costs, and the motion granted without prejudice to such proceedings as the plaintiff may take upon due notice to protect her rights. Present — Glennon, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.; Cohn and Van Voorhis, JJ., dissent and vote to affirm on the ground that there were sufficient facts set forth in the papers to justify the issuance of the order of sequestration and the order for the service of the summons by publication. Any relief to which the defendant may now be entitled may be obtained by way of a motion addressed to the discretion of the court. Settle order on notice. [See 274 App. Diyj 782.]